 



Exhibit 10.56
SECOND LOAN MODIFICATION AGREEMENT
     THIS SECOND LOAN MODIFICATION AGREEMENT (this “Agreement” or this
“Modification”) is made effective as of the 22nd day of November, 2006, by and
among: COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation (the
“Borrower,” whether one or more) and BANK OF AMERICA, N.A., a national banking
association, its successors and assigns (the “Lender”).
RECITALS:
     WHEREAS, pursuant to the terms of that certain Revolving Line of Credit
Note dated as of February 22, 2006, by and between Borrower and Lender (and as
the same may be further modified, renewed, supplemented or restated, the
“Note”), Lender made a loan (the “Loan”) to Borrower in the original principal
amount of Fifteen Million and No/100 Dollars ($ 15,000,000.00), as evidenced by
the Note (all documents executed in connection with the Loan are hereinafter
referred to as the “Loan Documents”). Borrower’s obligations under the Note and
the other Loan Documents are hereinafter collectively called the “Obligations”.
     WHEREAS, pursuant to that certain Loan Modification Agreement dated
August 22,2006, Borrower and Lender agreed to (i) reduce the maximum outstanding
principal amount of the loan to Ten Million and No/100 Dollars ($10,000,000.00);
(ii) extend the Maturity Date of the Loan to November 22, 2006 and (iii) make
certain other changes in connection with the Loan and Loan Documents.
     WHEREAS, the outstanding principal balance under the Loan as of the date
hereof is Ten Million and No/100 Dollars ($10,000,000.00); and
     WHEREAS, at the request of the Borrower, the Lender has agreed to modify
the Loan to (i) reduce the principal amount of the Loan; (ii) extend the
Maturity Date of the Loan and (ii) modify certain payment terms of the Loan.
     NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by all parties, the parties agree as follows:
     1. Recitals. The recitals set forth above are a material part of this
Agreement. Borrower acknowledges and affirms the accuracy of the recitals set
forth above.
     2. Definitions. All capitalized terms herein, unless otherwise defined,
shall have the same meaning ascribed to such terms as in the Loan Documents.
     3. Maturity. All of the Obligations, including (without limitation) all
outstanding principal, accrued and unpaid interest, outstanding late charges,
unpaid fees, and all other amounts outstanding under the Note and the other Loan
Documents, shall be due and payable in full on December 28, 2007 (the “Maturity
Date”). All references to the Maturity Date contained in the Loan Documents
shall refer to the Maturity Date as defined in this Agreement.
     4. Revolving Line of Credit Note.
          a. Revolver. The title of the Note is hereby amended to “Note”. From
the date hereof, the Loan is not revolving. Any amount repaid may not be
reborrowed.
Bank of America — Comstock Homebuilding Unsecured Loan Modification

 



--------------------------------------------------------------------------------



 



          b. Amount. The Note is hereby amended to change the maximum aggregate
principal amount which can be outstanding under the Note to Five Million and
No/100 Dollars ($5,000,000.00), on the terms and conditions set forth in the
Note. Any reference in the Loan Documents, as modified, to the amount of the
Loan or Note as $10,000,000.00 is hereby deleted in its entirety and the amount
$5,000,000.00 is substituted in lieu thereof.
          c. Payments Due at Closing. Upon execution hereof, Borrower shall pay
to Lender (i) Five Million and No/100 Dollars ($5,000,000.00), in reduction of
the current outstanding principal amount of the Note, which amount is sufficient
to reduce the outstanding principal amount of the Note to Five Million and
No/100 Dollars ($5,000,000.00) and (ii) all unpaid interest that has accrued
under the Loan as of December 28, 2006.
          d. Interest Payments. Accrued and unpaid interest shall be due and
payable on the 28th of each month commencing January 28, 2007.
          e. Principal Payments. In addition to all other payments required
under the Note, Borrower shall pay to Lender, in immediately available funds,
five monthly payments in the amount of Eight Hundred Thirty Four Thousand and
No/100 Dollars ($834,000.00), which shall be due and payable on July 28, 2007,
August 28, 2007, September 28, 2007, October 28, 2007 and November 28, 2007.
Furthermore, Borrower shall pay to Lender, in immediately available funds, one
payment in the amount of Eight Hundred Thirty Thousand and No/100 Dollars
($830,000.00), which shall be due and payable on the Maturity Date together with
all interest, fees and amounts then due under the Loan.
          f. Additional Financial Statements Required. The following language
shall be added as Section 8(a)(iv) of the Note:
“Additionally, Borrower must submit to Lender within ten (10) days from the end
of each month, monthly financial statements (all of which financial statements
must include a balance sheet, income statement, sources and uses of funds for
such fiscal month, projected sources and uses of funds for the coming month,
detailed listing and description of all contingent liabilities, tax returns,
written verification of liquidity and such other supporting schedules and
documentation). All such financial statements shall be certified as true and
correct by Borrower’s Chief Financial Officer in a form acceptable to the Lender
in all respects.”
          g. Form of Payment. From the date hereof, Borrower must make all
payments of any kind whatsoever, due by Borrower to Lender in connection with
the Loan, via wire transfer of immediately available funds, in accordance with
the wiring instructions attached hereto as Exhibit A.
          h. Covenants. Section 8(b) and 8(c) of the Note are hereby deleted.
     5. Modification to Atlanta Loan, Highlands Loan and Bellemeade Loan.
Simultaneously with the execution of this Agreement, (i) Comstock Homes of
Atlanta, LLC, Comstock Homes of Myrtle Beach, LLC (formerly known as
Parker-Chandler Homes/South Carolina, LLC) and Borrower shall execute that
certain Loan Modification Agreement in connection with that certain loan
originally made by Lender to Comstock Homes of Atlanta, LLC (formerly known as
PCH Development, LLC which is successor by merger to Parker Chandler Homes,
Inc.) in the original principal amount of Seven Million Five Hundred Thousand
and No/100 Dollars ($7,500,000.OO) (as the same has been amended, renewed,
supplemented or restated from time to
Bank of America — Comstock Homebuilding Unsecured Loan Modification

Page 2



--------------------------------------------------------------------------------



 



time, the “Atlanta Homes Loan”) (ii) Highland Avenue Properties, LLC and
Borrower shall execute that certain Loan Modification Agreement in connection
with that certain loan originally made by Lender to Highland Avenue Properties,
LLC in the original principal amount of Four Million Eight Hundred Fifty One
Thousand Two Hundred Thirty-Five and No/100 Dollars ($4,851,235.00) (as the same
has been amended, renewed, supplemented or restated from time to time, the
“Highlands Loan”); and (iii) Comstock Bellemeade, L.C. and Borrower shall
execute that certain First Loan Modification Agreement in connection with that
certain loan originally made by Lender to Comstock Bellemeade, L.C. in the
original principal amount of Forty-Six Million Seven Hundred Twenty-Five
Thousand and No/100 Dollars ($46,725,000.00) (as the same has been amended,
renewed, supplemented or restated from time to time, the “Bellemeade Loan”).
     6. Borrower’s Representations and Warranties. The Borrower hereby reaffirms
all of representations and warranties set forth in the Loan Documents, and
further represents and warrants that: (a) the execution and delivery of this
Agreement does not contravene, resulting in a breach of, or constitute a default
under, any deed of trust, loan agreement, indenture or other contract or
agreement to which Borrower is a party or by which Borrower or any of its
properties may be bound (nor would such execution and delivery constitute such a
default with the passage of time or the giving of notice or both), and does not
violate or contravene any law, order, decree, rule, regulation or restriction to
which Borrower or any of Borrower’s Property is subject; (b) this Agreement
constitutes the legal, valid and binding obligations of Borrower enforceable in
accordance with its terms; (c) the execution and delivery of, and performance
under, this Agreement are within Borrower’s power and authority without the
joinder or consent of any other party and have been duly authorized by all
requisite action, and are not in contravention of any law, or of any indenture,
agreement or undertaking to which Borrower is a party or by which it is bound;
(d) there exists no default under the Note or any other Loan Document which will
not be cured by execution of this Modification; (e) there are no offsets, claims
or defenses with respect to the Obligations; and (f) Borrower is duly organized
and legally existing under the laws of the state of its organization and is duly
qualified to do business in the Commonwealth of Virginia. The Borrower further
represents and warrants that, except as disclosed in public filings, there is no
material suit, judicial or administrative action, claim, investigation, inquiry,
proceeding or demand pending (or, to Borrower’s knowledge, threatened) against
(i) Borrower, or against any other person liable directly or indirectly for the
Obligations, or (ii) which affects title to any of Borrower’s Property or the
Borrower’s title to any of Borrower’s Property, or (iii) which affects the
validity enforceability or priority of any of the Loan Documents. Borrower
agrees to indemnify and hold the Lender harmless against any loss, claim damage,
liability or expense (including, without limitation, attorneys’ fees) incurred
as a result of any representation or warranty made by Borrower herein which
proves to be untrue or inaccurate in any respect, and any such occurrence shall
constitute a default under the Loan Documents.
     7. Renewal; Obligation Continuation; No Novation. The Borrower hereby
renews the Obligations and promises to pay and perform the Obligations as
modified by this Agreement. All Obligations evidenced by the Note are hereby
ratified and confirmed as valid, subsisting and continuing to secure the
Obligations, as modified hereby, Nothing herein shall in any manner diminish,
impair, waive or extinguish the Note or the Obligations. The execution and
delivery of this Agreement shall not constitute a novation of the debt evidenced
by the Note and the Loan Documents.
     8. Expenses. Borrower shall pay all costs and expenses and reimburse Lender
for any and all expenditures of every character incurred or expended from time
to time, regardless of whether a default shall have occurred, in connection with
(a) this Agreement;
Bank of America — Comstock Homebuilding Unsecured Loan Modification

Page 3



--------------------------------------------------------------------------------



 



(b) the restructuring of the Loan which has occurred previous to and
simultaneously with the execution of this Agreement; (c) the issuance by Lender
at any time (including any time prior to the execution of this Agreement) of any
default letters or standstill letters or correspondence of any kind to Borrower
in connection with the Loan; (d) the evaluation, monitoring and protection of
any of Borrower’s Property pursuant to rights given in the Loan Documents or by
law; and (e) the creation, perfection or realization upon the Liens, and all
costs and expenses relating to Lender’s exercise of any of its rights and
remedies under any of the Loan Documents or at law, including, without
limitation, all filing fees, taxes, brokerage fees and commissions, title review
and abstract fees, recordation and transfer taxes, Uniform Commercial Code
search fees, other fees and expenses incident to title searches, reports and
security interests, escrow fees, attorneys’ fees, legal expenses, court costs,
fees and expenses incurred in connection with any complete or partial
liquidation of the Property, and all fees and expenses for any professional
service relating to the Property or any operations conducted in connection with
it; provided, however, no right or option granted by Borrower to Lender or
otherwise arising pursuant to any provision of this or any other document shall
be deemed to impose a duty on Lender to supervise, monitor or protect any aspect
of the Property or any operations conducted in connection with it.
     9. Authorization. At the time of execution of this Modification, Borrower
shall, if and to the extent requested by Lender, deliver to Lender (a) the
opinion of Borrower’s counsel dated the date hereof, in form and substance
satisfactory to Lender, that this Modification Agreement has been duly
authorized, executed and delivered by Borrower and is binding on, and
enforceable against, the Borrower in accordance with its terms; and (b) such
other evidence of due authorization and execution by the Borrower as the Lender
may require.
     10. Further Assurances. The Borrower agrees to execute and deliver to the
Lender, promptly upon request from Lender, such additional documents as may be
necessary or appropriate to consummate the transactions contemplated herein or
to perfect, or continue the perfection of, the Liens.
     11. No Defenses. Borrower represents and warrant that they (individually
and collectively) have no claims, actions, causes of action, defenses,
counterclaims or setoffs of any kind or nature which Borrower can assert against
Lender in connection with the making, closing, administration, collection or
enforcement by Lender of the Loan Documents, this Agreement or any related
agreements.
     12. Default Under Deed of Trust. If Borrower shall fail to keep or perform
any of the covenants or agreements contained herein or in any of the Loan
Documents, or if any statement, representation or warranty contained herein is
false, misleading or erroneous in any material respect, Borrower shall be deemed
to be in default under the Loan Documents and Lender shall be entitled at its
option to exercise any and all of the rights and remedies granted pursuant to
the Loan Documents, as amended hereby, or any other Loan Document or to which
Lender may otherwise be entitled, whether at law or in equity.
     13. No Waiver by Lender. Borrower acknowledges and agrees that the
execution of this Agreement by the Lender is not intended nor shall it be
construed as (a) an actual or implied waiver of any, default under the Note or
any other Loan Document (apart from Borrower’s failure to pay the Loan in full
on November 22, 2006), or (b) an actual or implied waiver of any condition or
obligation imposed upon the Borrower pursuant to the Note or any other Loan
Document, except to the extent, if any, specified herein.
Bank of America — Comstock Homebuilding Unsecured Loan Modification

Page 4



--------------------------------------------------------------------------------



 



     14. Borrower’s Performance. If Borrower should fail to comply with any of
the agreements, covenants or obligations of the Borrower under this or any other
Loan Document, then Lender (in Borrower’s name or in its own name) may, but is
under no obligation to, perform them or cause them to be performed for the
account of Borrower at Borrower’s sole expense, Any and all expenses thus
incurred or paid by Lender shall be Borrower’s demand obligations to Lender and
shall bear interest, from the date of Lender’s payment of any such obligation or
expense for Borrower’s account until the date on which Borrower repays it to
Lender, at the default rate of interest set forth in the Note. Upon making any
such payment or incurring any such expense, Lender shall be fully subrogated to
all of the rights of the person or entity receiving such payment. Any amounts
owing by Borrower to Lender pursuant to this provision or any other provision of
this Agreement shall automatically and without notice constitute a portion of
the Obligations evidenced by the Note and the other Loan Documents. The amount
and nature of any such expense and the time when paid shall be fully established
by the affidavit of Lender or any of Lender’s officers or agents.
     15. Release of Lender. Upon execution of this Agreement, Borrower hereby
releases, remises and forever discharges Lender, its employees, officers,
directors, consultants, advisors, participants, agents and affiliates
(collectively, the “Lender Parties”) from any and all causes of actions, suits,
debts, claims and demands whatsoever arising prior to execution of this
Agreement in law or in equity due to any action taken or omitted be taken by any
of the Lender Parties in connection with the Loan, the Atlanta Homes Loan, the
Highlands Loan, the Bellemeade Loan or any other potential transaction between
Borrower (or any affiliate of Borrower) and Lender that may have been discussed
with Lender but not consummated.
     16. Miscellaneous. To the extent of any conflict between the Note (or any
earlier modification of it) and this Modification, this Modification shall
control. Except as hereby expressly modified, all terms of the Note and all
other Loan Documents (as any of them may have been previously modified by any
written agreement) remain in full force and effect. This Modification Agreement
(a) shall bind and benefit the parties hereto and their respective heirs,
beneficiaries, administrators, executors, receivers, trustees, successors and
assigns (provided, however, no party other than the Lender shall assign its
rights hereunder without the prior written consent of the Lender); (b) may be
modified or amended only by a writing signed by the Lender and the Borrower;
(c) SHALL BE GOVERNED BY (INCLUDING BUT NOT LIMITED TO ITS VALIDITY, ENFORCEMENT
AND INTERPRETATION) THE LAWS OF THE COMMONWEALTH OF VIRGINIA AND UNITED STATES
FEDERAL LAW; (d) may be executed in several counterparts, and by the parties
hereto on separate counterparts, and each counterpart, when executed and
delivered, shall constitute an original agreement enforceable against all who
signed it without production of or accounting for any other counterpart, and all
separate counterparts shall constitute the same agreement; and (e) embodies the
entire agreement and understanding between the parties with respect to
modifications of documents provided for herein and supersedes all prior
conflicting or inconsistent agreements, consents and understandings relating to
such subject matter. “Borrower” shall include, in their individual capacities
and jointly, all parties hereinabove named as the Borrower. The duties,
covenants, conditions, obligations, and warranties of the Borrower in this
Agreement shall be joint and several obligations of the Borrower and, if more
than one, of each party named a the Borrower hereinabove, and each such party’s
heirs, legal representatives, successors and assigns. If any Borrower is a
corporation, partnership or other legal entity, the Borrower and the person or
persons signing for it represent and warrant to the Lender that this Agreement
is duly executed, acknowledged and delivered by the Borrower’s duly authorized
representatives. Whenever used herein, the singular number shall include the
plural and the plural the singular, and any gender shall be applicable to all
genders. The use of the words “herein”, “hereof, “hereunder” and other similar
compounds of the word “here” shall refer to this entire Modification and not to
any particular section, paragraph or provision. The headings in this
Modification shall be accorded no significance in interpreting it.
Bank of America — Comstock Homebuilding Unsecured Loan Modification

Page 5



--------------------------------------------------------------------------------



 



     17. Notices. All notices, in connection with the Loan addressed to Lender,
shall hereinafter be sent to Lender at the following address:
Lender:
Norman Trepner
Bank of America, N.A.
187 Danbury Road
Wilton, CT 06897
Fax (203) 423-4003
with a copy to:
Bank of America, N.A.
Attn: Loan Administration, Ladreda Spencer
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
with a copy to:

Bank of America, N.A.
Attn: Loan Administration, Kathie Hatton
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
with a copy to:
Friedlander, Misler, Sloan, Kletzkin & Ochsman, PLLC
Attn: David M. Astrove
1101 17th Street, NW, Suite 700
Washington, DC 20036
[remainder of page intentionally left blank]
[signatures to follow]
Bank of America — Comstock Homebuilding Unsecured Loan Modification

Page 6



--------------------------------------------------------------------------------



 



     EXECUTED ON THE DATE OR DATES OF THE ACKNOWLEDGMENTS HEREOF, BUT EFFECTIVE
AS OF THE DATE FIRST STATED IN THIS AGREEMENT.

                  WITNESS:       BORROWER:    
 
                Joey Manahan       COMSTOCK HOMEBUILDING COMPANIES,            
INC. a Delaware corporation    
 
               
/s/ Joey Manahan
      By:   /s/ Christopher Clemente    
 
               
Print Name:
          Print Name: Christopher Clemente    
 
          Print Title: CEO    
 
               
[SEAL]
               

     
COMMONWEALTH OF VIRGINIA
  )
 
  ) ss:
COUNTY OF Fairfax
  )

     I, Kelly L. Wyche, a notary Public in and for the aforesaid said
jurisdiction, do hereby certify that Christopher Clemente, who is personally
well known to me as (or satisfactorily proven to me to be) the person who signed
the foregoing instrument executed this 28 day of December, 2006, personally
appeared before me in said jurisdiction and acknowledged that he is the CEO of
the COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation which is a
party to the foregoing instrument; that he has been duly authorized to execute
and deliver the foregoing instrument for the purposes therein contained and that
the same is his act and deed and the act and deed of COMSTACK HOMEBUILDING
COMPANIES, INC., a Delaware corporation.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 28 day of
December, 2006.

                  /s/ Kelly L. Wyche       Notary Public           

(SEAL)

            My Commission expires:  11-30-08
                       

[signatures continue on the next page]
Bank of America — Comstock Homebuilding Unsecured Loan Modification

 



--------------------------------------------------------------------------------



 



                  WITNESS:       LENDER:    
 
                        BANK OF AMERICA, N.A.    
 
               
 
      By:        
 
               
Print Name:
          Print Name:    
 
          Print Title:    
 
               
[CORPORATE SEAL]
               

     
STATE OF FLORIDA
  )
 
  ) ss:
COUNTY OF HILLSBOROUGH
  )

     I,                                         , a Notary Public in and for the
aforesaid said jurisdiction, do hereby certify that                     , who is
personally well known to me as (or satisfactorily proven to me to be) the person
who signed the foregoing instrument executed this       day of December, 2006,
personally appeared before me in said jurisdiction and acknowledged that he is
the                      of BANK OF AMERICA, N.A., a national banking
association; that he has been duly authorized to execute and deliver the
foregoing instrument for the purposes therein contained and that the same is his
act and deed and the act and deed of BANK OF AMERICA, N.A.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this
                              day of December, 2006.

 

         
 
       
 
  Notary Public    
(SEAL)
       
 
  My Commission expires:
                                  

Bank of America — Comstock Homebuilding Unsecured Loan Modification

Page 8